Sherwood, C. J.

i ptpatitk»- flpfpptivp iitle: fraud': rescission.

The plaintiff sues to subject the separate estate of the wife, 13. M. Ivory, to the payment of eertain promissory notes which sire had given for & piece Qf land_ The and also the trustee, in whom was vested the legal title of the real estate sought to be charged, were made parties defendant. It is difficult to characterize in fitting terms the answer filed on behalf of the wife. Failure of consideration, in consequence of a defect in the title of the land purchased, fraudulent representations in regard thereto, and the damages arising therefrom, are all blended together. But the answer does not state in what the alleged defect in the title consisted, nor whether a deed had been delivered, or the nature thereof, nor whether the means of information were not equally open to both parties, nor is there any offer to rescind the contract. And as *76to the possession of the premises, nothing is shown in the answer that plaintiff agreed to deliver possession. The answer was held insufficient on demurrer, and no further pleading being filed, judgment went as prayed in the petition. We discover no error in the action of the lower court; it is the duty of the pleader to so state his defense as that the same may be readily understood, both by the court and the adversary. This, as above seen, was not done in this case, though opportunity was afforded, by proper amendment, to have made that clear and definite, which before was vague and unintelligible. We will not, therefore, narrowly scan the answer, held insufficient, to see if some faint semblance of a defense may not by an unexpected possibility be discovered to exist therein. Lincoln v. Rowe, 64 Mo. 138.

2. married woman : separate estate: judgment: practico,

II. As to the husband, he was only made a party defendant because the statute required it. No relief was asked as to him, and the court acted cor- . . rectly in entering a decree against the wife and trustee alone, which merely subjected the land of the wife to the payment of the notes.
Judgment affirmed.
All concur.
Affirmed.